Citation Nr: 1639171	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  13-29 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of service connection for bilateral hearing loss.

2.  Whether new and material evidence has been submitted to reopen a claim for tinnitus.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services



WITNESSES AT HEARING ON APPEAL

Veteran and H.H.


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from May 1966 to May 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from the May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran testified at a hearing before the Board in May 2016.  A transcript is of record.

The issues of entitlement to service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  In an unappealed April 2009 rating decision, the RO determined that the Veteran had failed to provide new and material evidence to reopen the previously denied claims of entitlement to service connection for bilateral hearing loss and tinnitus.

2.  Evidence added to the record since the April 2009 final rating decision was not previously of record and raises a reasonable possibility of substantiating the Veteran's claims for service connection for bilateral hearing loss as well as tinnitus.


CONCLUSIONS OF LAW

1.  The April 2009 decision that denied reopening the claims for service connection for bilateral hearing loss and tinnitus is final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. § 3.104 (2015).

2.  The evidence received subsequent to the April 2009 decision is new and material and serves to reopen the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim to Reopen

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception is that, if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2014).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

New and material evidence is not required as to each previously unproven element of a claim.  There is a low threshold for reopening claims.  38 C.F.R. § 3.156(a) (2015); Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of determining whether new and material evidence has been submitted, the credibility of new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection for bilateral hearing loss and tinnitus was initially denied in a March 2006 rating decision.  The RO essentially determined that there was no evidence of a diagnosis of hearing loss and tinnitus in service or within one year of discharge, and that no causal connection existed between the present diagnoses and his service.  

Service connection for bilateral hearing loss and tinnitus remained denied by the RO in the April 2009 rating decision.  The RO found that the Veteran had failed to provide new and material evidence to reopen the claims.  The Veteran did not appeal the April 2009 decision nor was new and material evidence received within a year of that decision.  The April 2009 decision thereby became final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. § 3.104 (2015).  

At the time of the last final decision, the evidence of record consisted of the March 2005 VA examination which diagnosed the Veteran with bilateral normal sloping to mild sensorineural hearing loss for the right ear and tinnitus as well as the VA treatment records dated May 8, 2007 to October 2, 2008.  These records continued to provide diagnoses of sensorineural hearing loss and tinnitus.

The only evidence that has been received since the April 2009 rating decision is the Veteran's May 2016 hearing testimony.  At that time, the Veteran endorsed a history of hearing problems since service.  He testified he first noticed ringing in his ears sometime around 1969 or 1970 and noticed hearing loss in the early 1970's.  His wife corroborated the hearing problems following service.  She indicated not long after he returned from service she had to speak louder and louder for him to hear her.  

The Veteran also recalled significant in-service noise exposure as an artillery man in combat in Vietnam.  In particular, he was a gunner.  While hearing protection was provided, he testified he did not have time to wear the protection.  He also testified to experiencing ringing in his ears as well as bleeding in his eardrums one time during his service for which he stated he visited the dispensary.

The Veteran's hearing testimony that he noticed hearing loss and ringing in his ears shortly after being discharged from service is new and material evidence which provides additional information relating to an unestablished fact necessary to substantiate these service connection claims.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  As previously mentioned, pursuant to Shade, evidence is considered new if it has not been previously submitted to agency decision makers, and it is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.   Moreover, the Court explained this standard is intended to be a low threshold.  Id.  

Adjudication of the Veteran's claim does not end with the determination that new and material evidence has been received.   For the reasons detailed in the remand section, additional development is required for a full and fair adjudication of the underlying service connection claim.


ORDER

New and material evidence has been received and the claim for entitlement to service connection for bilateral hearing loss is reopened.  The claim is allowed to this extent only.

New and material evidence has been received and the claim for entitlement to service connection for tinnitus is reopened.  The claim is allowed to this extent only.



REMAND

A prior VA audiological examination was performed in March 2005.  Normal sloping to mild bilateral sensorineural hearing loss and tinnitus were diagnosed.  The Veteran's claims file was not available at the time of the examination.  Regarding the Veteran's service connection claim for tinnitus, the examiner noted the Veteran reported noticing tinnitus approximately ten years ago and found it was less likely as not due to military noise exposure.  This fact is in conflict with the Veteran's recent hearing testimony that he experienced ringing in his ears shortly after service.  

Additionally, regarding the Veteran's service connection claim for hearing loss, the examiner was unable to provide a medical opinion regarding the Veteran's current hearing loss and military noise exposure because the claims file was not available.  

In light of the fact that the Veteran's claims for entitlement to service connection for hearing loss and tinnitus have been reopened, the Board will remand for another audiological examination.  A medical opinion regarding a possible nexus between the Veteran's noise exposure in-service along and his current hearing loss is necessary prior to adjudicating these claims.  Moreover, a clarifying medical opinion regarding the Veteran's tinnitus is also necessary prior to adjudicating these claims.  The examiner should pay specific attention to and address the Veteran's statements of experiencing hearing loss and tinnitus shortly after his discharge from service.

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records and private treatment records pertaining to the Veteran's hearing loss and tinnitus and associate the records with the claims file.  Any negative reply should be properly included in the claims file.

2.  Following the completion of the above, make arrangements for the Veteran to be afforded a VA examination.  The claims file must be provided to the examiner for review in conjunction with the examination and the examiner must indicate whether the claims file was reviewed.  The examiner is asked to accomplish the following:

Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the diagnosed hearing loss disability and tinnitus had onset during the Veteran's service or within one year of service discharge or is otherwise etiologically related to service, to include noise exposure.  

A complete and thorough rationale must be provided for all opinions.  If the examiner cannot provide an opinion without resorting to speculation then he or she must provide a complete and thorough rationale as to why an opinion cannot be provided.

3.  Thereafter, the AOJ should re-adjudicate the claim.  If the benefit sought on appeal is not granted in full, the AOJ must provide a supplemental statement of the case to the Veteran and his representative.  An appropriate period of time should be allowed for response.  The claims file should then be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


